DETAILED ACTION
The instant application having Application No. 17/159,976 has claims 1-12 pending in the application, all of which are ready for examination by the examiner.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made of applicant’s claim for foreign priority based on an application filed in REPUBLIC OF KOREA on 06/17/2020. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 9 is objected to for reciting conditionally executed limitations without positively reciting all the possible range of conditions.
Claim 9’s limitations following “when the encoding of the last map unit has not been completed: …”, in connection with claim 8’s limitation pertaining to the determination of the completion status of “encoding of a last map unit”, are not positively recited in the claim, as the limitations, as claimed, are conditionally executed without accounting for the possibility of the determination of claim 8 failing to satisfy claim 9’s criteria of the encoding of the last map unit not having been completed. The method may never be required to execute the condition in claim 9 because “when …” is a temporal conditional precedent that may never be reached within the scope of the claim under the broadest reasonable interpretation.
See Ex parte Schulhauser, Appeal No. 2013-007847, 2016 WL 6277792, at *9 (PTAB, Apr. 28, 2016) (precedential) (holding “The Examiner did not need to present evidence of the see also Ex parte Katz, Appeal No. 2010-006083, 2011 WL 514314, at *4-5 (BPAI Jan. 27, 2011).” Board Decision pages 5-6, emphasis in original.
The examiner suggests amending claim 8 to further indicate that the encoding of the last map unit has been determined to not have been completed and amending claim 9 to indicate the limitations follow the determination of claim 8 finding that the encoding of the last map unit has not been completed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claim 2 is unclear and indefinite as to whether the map data in claim 2 (“… configured to read and store the map data to be uploaded from the nonvolatile memory …”) corresponds to the same map data in claim 1 (“… and a controller configured to read map data to be uploaded among the map data …”), as, although claim 1’s map data appears to be the antecedent basis for claim 2’s map data, claim 2’s map data specifies that it is ‘to be uploaded from the nonvolatile memory’ while claim 1’s map 
The examiner suggests amending claim 1 to specify that the map data in claim 1 is to be uploaded from the nonvolatile memory.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 20110093650 A1, hereinafter Kwon) in view of Hwang et al. (US 20170192902 A1, hereinafter Hwang)
As per claim 1, Kwon teaches:
A storage device comprising: [Kwon teaches a nonvolatile memory system (storage device) (para. 51, lines 1-3)] a nonvolatile memory configured to store map data [Kwon teaches a nonvolatile memory device (para. 52, line 3); Kwon teaches metadata comprising mapping data (para. 63, lines 4-7); Kwon teaches storing metadata in flash memory (nonvolatile memory) (para. 59, lines 8-11)]; and a controller configured to read map data to be uploaded among the map data [Kwon teaches components of the nonvolatile memory system that can comprise a controller (CPU, buffer memory, data compressor, and memory controller (para. 52, lines 1-4; also see fig. 5; also see para. 133, lines 1-7 and fig. 17 showing ))], to divide the map data to be uploaded into a plurality of map units [Kwon teaches the metadata (map data) treated in divided metadata units (map units) (“FIG. 7 illustrates three units of metadata 1 through 3 stored in buffer memory 230.” [0066])], to sequentially encode the plurality of map units [Kwon teaches compressing (encoding) the metadata in sequence (para. 67, lines 6-9; para. 76, lines 8-15; also see figs. 9A and 9B, where 9B shows a progression the metadata 1-3 are processed in order)], and to transmit the encoded map units to a host [Kwon teaches transmitting the compressed metadata (para. 68, lines 1-3)], wherein the controller encodes a next map unit while transmitting a previously encoded map unit to the host. [Kwon teaches compressing the next metadata while transmitting the previous metadata (para. 76, lines 11-15)]
Kwon does not explicitly disclose, but Hwang discloses:
and a controller configured to read map data to be uploaded among the map data [Hwang teaches a controller loading (reading) a portion of map data to be sent to a host from nonvolatile memory (para. 58, lines 6-8)]; and to transmit the encoded map units to a host [Hwang teaches a controller encoding blocks (units) of map data stored in its cache (buffer) to produce signatures (encoded map unit) and sending the map data and the signatures to a host. (para. 105, lines 1 - para. 106, line 14)], wherein the controller encodes a next map unit while transmitting a previously encoded map unit to the host. [Hwang teaches a controller encoding blocks (units) of map data stored in its cache 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Kwon with Hwang’s disclosures directed towards a controller that can load map data to be sent to the host on its buffer, encode blocks of map data stored in its buffer, and transmit the encoded map data blocks to the host. Doing so would allow for improved administration of a storage device by “prevent[ing] a response speed or operating speed from being lowered …” Hwang: [0009]
Therefore, it would have been obvious to combine Kwon and Hwang for the benefit of obtaining the above specified limitations.

As per claim 2, Kwon in view of Hwang teaches all the limitations of claim 1 as shown above, and further teaches:
a volatile memory, wherein the volatile memory includes a first buffer [Kwon teaches a first buffer for storing the metadata (map data) (para. 63, lines 4-7), where another embodiment of Kwon teaches a buffer memory for holding system data (metadata) (para. 49, lines 2-5) comprising volatile memory (para. 48, lines 1-2) that could be used to modify the first buffer as disclosed by Kwon (para. 141, lines 1-14)] configured to read and store the map data to be uploaded from the nonvolatile memory [Hwang teaches a buffer that stores (read and store) mapping data to be uploaded to the host from the nonvolatile memory (para. 54, lines 3-12)], and a second buffer configured to store the encoded map units. [Kwon teaches a second buffer memory storing compressed metadata (encoded map unit) (para. 77, lines 6-9), where the 

As per claim 3, Kwon in view of Hwang teaches all the limitations of claim 2 as shown above, and further teaches:
wherein the controller divides the map data to be uploaded, which is stored in the first buffer, into the plurality of map units [Kwon teaches the metadata (map data) treated in divided metadata units (map units) (“FIG. 7 illustrates three units of metadata 1 through 3 stored in buffer memory 230.” [0066], and Kwon also teaches a first buffer for storing the metadata (map data) (para. 63, lines 4-7)], sequentially reads and encodes the plurality of map units from the first buffer starting from a first map unit, and stores the encoded map units in the second buffer. [Kwon teaches compressing (encoding) the metadata units (map units) in sequence and storing the compressed metadata units (encoded map units) in a second buffer (para. 67, lines 6-9; para. 76, lines 8-15; also see figs. 9A and 9B, where 9B shows a progression the metadata 1-3 are processed in order)]

As per claim 4, Kwon in view of Hwang teaches all the limitations of claim 2 as shown above, and further teaches
a data transmission circuit configured to read the encoded map units from the second buffer and transmit the read map units to the host according to control of the controller. [Hwang teaches a controller (data transmission circuit) for sending 

As per claim 5, Kwon teaches:
An operating method of a storage device including an operating method comprising: dividing the map data to be uploaded into a plurality of map units [Kwon teaches metadata comprising mapping data (para. 63, lines 4-7); Kwon teaches the metadata (map data) treated in divided metadata units (map units) (“FIG. 7 illustrates three units of metadata 1 through 3 stored in buffer memory 230.” [0066]]; and sequentially encoding the plurality of map units and transmitting the encoded map units to a host [Kwon teaches compressing (encoding) the metadata (map data) in sequence (para. 67, lines 6-9; para. 76, lines 8-15; also see figs. 9A and 9B, where 9B shows a progression the metadata 1-3 are processed in order); Kwon teaches transmitting the compressed metadata (para. 68, lines 1-3)], wherein the encoding and transmitting includes encoding a next map unit while transmitting a previously encoded map unit to the host. [Kwon teaches compressing (encoding) the next metadata (map unit) while transmitting the previously compressed metadata (encoded map unit) (para. 76, lines 11-15)]
Kwon does not explicitly disclose but Hwang discloses:
reading map data to be uploaded among the map data from the nonvolatile memory [Hwang teaches loading (reading) a portion of map data to be sent to a host from nonvolatile memory (para. 58, lines 6-8)]; and sequentially encoding the plurality of map units and transmitting the encoded map units to a host [Hwang teaches sending a signature (encoded map unit) to a host (para. 106, lines 1-14)]; wherein the encoding and transmitting includes encoding a next map unit while transmitting a previously encoded map unit to the host. [Hwang teaches sending a signature (encoded map unit) to a host (para. 106, lines 1-14).]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Kwon with Hwang’s disclosures directed towards a controller that can load map data to be sent to the host on its buffer, encode blocks of the map data, and transmit the encoded map data blocks to the host. Doing so would allow for improved administration of a storage device by “prevent[ing] a response speed or operating speed from being lowered …” Hwang: [0009]
Therefore, it would have been obvious to combine Kwon and Hwang for the benefit of obtaining the above specified limitations.

As per claim 6, Kwon in view of Hwang teaches all the limitations of claim 5 as show above, and further teaches:
wherein the reading of the map data to be uploaded comprises: storing the map data to be uploaded in a map loading buffer. [Hwang teaches loading (reading) a portion of map data from nonvolatile memory onto a controller’s buffer memory and sending it to the host (para. 58, lines 6-8)]

As per claim 7, Kwon in view of Hwang teaches all the limitations of claim 6 as show above, and further teaches:
wherein the encoding and transmitting of the plurality of map units comprises: reading and encoding the map units from the map loading buffer; storing the encoded map units in a map uploading buffer; [Kwon teaches compressing (encoding) the metadata units (map units) stored in a first buffer (map loading buffer) (para. 67, lines 3-9; para. 76, lines 8-15; also see figs. 9A and 9B) and storing the compressed metadata units (map units) in a second buffer (map uploading buffer)]; and reading the encoded map units from the map uploading buffer and transmitting the read map units to the host. [Hwang teaches selecting (reading) signatures (encoded map units) and sending them to a host (para. 106 lines 1-14)]

As per claim 8, Kwon in view of Hwang teaches all the limitations of claim 7 as show above, and further teaches:
determining whether encoding of a last map unit of the plurality of map units has been completed. [Kwon teaches determining whether all the required metadata (map units) have been stored in a second buffer after being compressed (para. 86, lines 5-10)]

As per claim 9, Kwon in view of Hwang teaches all the limitations of claim 8 as show above, and further teaches:
when the encoding of the last map unit has not been completed: reading and encoding a subsequent map unit from the map loading buffer; storing the encoded subsequent map unit in the map uploading buffer [Kwon teaches a loop where, in the event that all the required metadata (map units) from the first buffer (loading buffer) have not been compressed (encoding) and moved to a second buffer (uploading buffer), the loop returns to compressing (encoding) and moving the remaining metadata (map unit) (para. 86, lines 1-17); Kwon also teaches compressing (encoding) the metadata units ; and reading the encoded subsequent map unit from the map uploading buffer and transmitting the encoded subsequent map unit to the host. [Kwon teaches that the compression of the metadata (map units) and transmission of the encoded map units (compressed metadata) can happen in parallel (para. 86, lines 17-19); Kwon also teaches sequentially transmitting the compressed metadata (encoded map unit) in the order received (para. 79, lines 1-3); Hwang teaches sending signatures (compressed map units) to a host (para. 106, lines 1-14)]

As per claim 10, Kwon in view of Hwang teaches all the limitations of claim 9 as show above, and further teaches:
wherein the reading of the encoded subsequent map unit from the map uploading buffer and the transmitting of the encoded subsequent map unit to the host is performed simultaneously with the reading and encoding of a map unit, which follows the encoded subsequent map unit, from the map loading buffer. [Kwon teaches that the compression of the metadata (map units) and transmission of the encoded map units (compressed metadata) can happen in parallel (para. 86, lines 17-19); Kwon teaches compressing (encoding) the metadata in sequence (para. 67, lines 6-9; para. 76, lines 8-15; also see figs. 9A and 9B, where 9B shows a progression the metadata 1-3 are processed in order); Kwon also teaches sequentially transmitting the compressed 
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Hwang and Kim et al. (US 20190004949 A1, hereinafter Kim)
As per claim 11, Kwon teaches:
A controller comprising: a first core configured to serve as an interface with a host [Kwon teaches a CPU that may correspond to the first core (para. 52, line 2) where another embodiment of Kwon teaches a CPU functioning as an interface with a host (para. 48, lines 3-5) that could be used to modify the CPU as disclosed by Kwon (para. 141, lines 1-14)]; a memory including a first buffer and a second buffer larger than the first buffer [Kwon teaches a first buffer (para. 63, lines 4-7) and a second buffer (para. 77, lines 6-9)]; and a second core configured to read map data to be uploaded among map data stored in a nonvolatile memory and to store the read map data to be uploaded in the first buffer [Kwon teaches a flash memory controller (second core) to control the flash memory (nonvolatile memory) for read and write operations in response to requests from the CPU (first core) (para. 39, lines 8-10)], wherein the first core is further configured to divide the map data to be uploaded, which is stored in the first buffer, into a plurality of map units [Kwon teaches the metadata (map data) treated in divided metadata units (map units) (“FIG. 7 illustrates three units of metadata 1 through 3 stored in buffer memory 230.” [0066]); Kwon teaches that its CPU (first core) is responsible for selecting metadata (dividing) to be compressed. (para. 67, lines 3-5)], sequentially encode the plurality of map units, store the encoded map units in the second buffer [Kwon teaches compressing (encoding) the metadata in sequence (para. 67, lines 6-9; , and transmit the encoded map units from the second buffer to the host [Kwon teaches that the CPU is responsible for the transmission of the compressed metadata (mapping data) (para. 64, lines 5-9)], and wherein the first core encodes a next map unit while transmitting a previously encoded map unit to the host. [Kwon teaches compressing the next metadata while transmitting the previous metadata (para. 76, lines 11-15); Kwon teaches CPU (first core) controls the compression operation (para. 67, lines 6-9) and transmission of data out of the controller (para. 62, lines 2-4)]
Kwon does not explicitly disclose but Hwang discloses:
	and a second core configured to read map data to be uploaded among map data stored in a nonvolatile memory and to store the read map data to be uploaded in the first buffer [Hwang teaches reading map data to be uploaded to the host from nonvolatile memory and storing the data in a buffer (para. 54, lines 3-12)]; and transmit the encoded map units from the second buffer to the host [Hwang teaches sending signatures (encoded map units) to the host (para. 106, lines 1-14)]; and wherein the first core encodes a next map unit while transmitting a previously encoded map unit to the host. [Hwang teaches sending signatures (encoded map units) to the host (para. 106, lines 1-14)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Kwon with Hwang’s disclosures directed towards a controller that can load map data to be sent to the host on its 
Therefore, it would have been obvious to combine Kwon and Hwang for the benefit of obtaining the above specified limitations.
Kwon in view of Hwang does not explicitly disclose, but Kim discloses:
a memory including a first buffer and a second buffer larger than the first buffer [Kim teaches two buffers, where the second buffer is larger than the first buffer, and the second buffer may be used to hold mapping data (para. 33, lines 1-5); and where the second buffer can receive data transmitted from the first buffer (para. 51, lines 1-3)]
Kwon in view of Hwang and Kim are analogous to the claimed invention because they are in the same field of endeavor involving data storage and transmission.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Kwon, Hwang, and Kim, to modify the disclosures by Kwon in view of Hwang to include disclosures by Kim since Kwon in view of Hwang and Kim both teach controller in data storage that stores data in its buffer. Therefore, it would be applying a known technique (maintaining in a controller a second buffer, larger than the first buffer, that receives data from the first buffer) to a known device (a controller maintaining a second buffer that receives encoded data from a first buffer) ready for improvement to yield predictable results (controller with a second buffer, larger than the first buffer, configured receive encoded data from the first buffer, where the larger size of the second buffer helps alleviate possible pipelining conditions in clearing the data deposited from the first buffer).


	
As per claim 12, Kwon in view of Hwang and Kim teaches all the limitations of claim 11 as shown above, and further teaches:
a data transmission circuit configured to read the encoded map units stored in the second buffer and transmit the read map units to the host according to control of the first core. [Hwang teaches a controller (data transmission circuit) for sending signatures (encoded map units) to the host (para. 106, lines 1-14). Kwon teaches a second buffer for holding compressed metadata (encoded map units) (para. 77, lines 6-9) and a CPU (fist core) capable of controlling another component to store (transmit) data (para. 62, lines 2-4)]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS KIM whose telephone number is (571)272-8093. The examiner can normally be reached Monday - Friday: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.Y.K./Examiner, Art Unit 2135                                                                                                                                                                                                        /MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183